Citation Nr: 0924115	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for diabetic 
neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Preliminarily, the Board notes that the RO originally granted 
the Veteran a 20 percent disability rating for diabetes 
mellitus in May 2003.  This description was amended in July 
2003 to include diabetes mellitus type II with diabetic 
neuropathy of upper extremities and again in June 2004 to 
include diabetes mellitus type II with diabetic neuropathy of 
upper and lower extremities.  Both the July 2003 and June 
2004 rating decisions continued the Veteran's 20 percent 
disability rating.  Somehow, in a July 2006 rating decision, 
the RO decided to continue that rating, which it labeled as 
"currently 0 percent disabling."  However, the RO properly 
noted the Veteran's combined evaluation of compensation as 20 
percent from January 2002 in the section listing his service 
connected and non-service connected disorders.  In the 
December 2006 Statement of the Case (SOC), the RO once again 
listed the Veteran's disability rating at 0 percent.  On 
remand, the RO should clarify whether the Veteran's 
disability rating was actually reduced and provide an 
explanation as to why it was reduced if it was in fact 
lowered to 0 percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The Veteran is currently service connected for diabetes 
mellitus with neuropathy of the upper and lower extremities.  
As mentioned in the introduction section, it appears that his 
disorder is rated as 20 percent disabling, but there is some 
question as to whether that rating has been reduced to 0 
percent disabling.  In his substantive appeal, the Veteran 
asked for an increased rating because the nerve pain 
associated with his diabetes has gotten worse since his 
diagnosis.  He also described the symptoms he experiences 
from the disorder.  

However, the latest compensation and pension examination of 
record took place in March 2006, more than three years ago.  
Given the passage of time since his most recent examination 
and the allegations set forth herein, the Board finds that a 
new compensation and pension examination would assist the 
Board in clarifying the extent of the Veteran's diabetes 
mellitus and would be instructive with regard to the 
appropriate disposition of the issue under appellate review.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination to 
ascertain the current severity of the Veteran's diabetes 
mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the Veteran an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected diabetes mellitus with 
neuropathy of the upper and lower 
extremities.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file and a copy of 
this remand should be made available for 
review in connection with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected diabetes mellitus with 
neuropathy of the upper and lower 
extremities and any other nonservice-
connected disorders that may be found.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




